Exhibit 10.2

FOURTH AMENDED RESTRICTED STOCK GRANT AGREEMENT

THIS FOURTH AMENDED RESTRICTED STOCK GRANT AGREEMENT (the "Fourth Amended
Agreement") is made as of this 4th day of September 2007, between RASER
TECHNOLOGIES, INC. ("Company") and TIMOTHY FEHR, ("Employee").

RECITALS

WHEREAS, Company and Employee entered into a certain Third Amended Restricted
Stock Grant Agreement (the "Agreement") on January 16, 2007, that the parties
now desire to mutually amend to delay the delivery of the final 40,000 shares as
set forth below;

NOW, THEREFORE, in view of the foregoing recitals which are incorporated as a
part of this Fourth Amended Agreement, and in consideration of the terms and
conditions of this Fourth Amended Agreement, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

1. The shares that would have vested per Schedule A of the Agreement will be
delivered according to Exhibit 1 of this Fourth Amended Agreement. If Employee
is terminated for any reason other than for cause, the Employee shall receive a
prorated number of shares as set forth in Schedule A of the Agreement per month
for every full month Employee has been employed by Company. Any partial months
worked shall be deemed as not worked for the purposes of calculating any pro
rata distribution of shares to employee. Employee shall not be compensated for a
prorated amount of shares for months worked if Employee is terminated for cause.

2. All other provisions of the Agreement shall remain in full force and effect.
To the extent any provisions of the Agreement conflict with the provisions of
this Fourth Amended Agreement, this Fourth Amended Agreement shall govern.

 

IN WITNESS WHEREOF, Company and Employee have executed this Fourth Amended
Agreement effective as of the date first set forth above.

COMPANY: EMPLOYEE:

RASER TECHNOLOGIES, INC.

 

By: /s/Brent M. Cook By: /s/ Timothy Fehr

Its: CEO Timothy Fehr

 

 

 

 

 

 

Exhibit 1



1



Vesting Dates

New Share Delivery for 40,000 Shares

Tuesday,December04,2007

5,000

Wednesday,December05,2007

5,000

Friday,December07,2007

5,000

Tuesday,Dectember11,2007

5,000

Thursday,December13,2007

5,000

Monday,December17,2007

5,000

Wednesday,December19,2007

5,000

Friday,December21,2007

5,000



40,000

 